Order entered January 24, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-12-01029-CV

                            STEPHANIE FREEMAN, Appellant

                                              V.

                             CITIMORTGAGE, INC, Appellee

                      On Appeal from the County Court at Law No. 5
                                  Dallas County, Texas
                          Trial Court Cause No. CC-12-04363-E

                                          ORDER
       By order dated April 25, 2013, we directed appellant to provide a copy of any request for

a reporter’s record to the Court within ten days. We cautioned appellant that if we did not

receive the requested documentation, the case would be submitted without the reporter’s record.

On May 8, 2013, the court reporter notified the Court that she had not received a request for

preparation of a reporter’s record.    Therefore, we ORDER the case submitted without a

reporter’s record.

       Appellant’s brief is due within THIRTY DAYS of the date of this order.




                                                     /s/   ADA BROWN
                                                           JUSTICE